Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 13 and 14 objected to because of the following informalities:  inconsistent use of the term “base” and “base portion” (e.g. claim 6 recites base; however claim 12 recites “base portion”; claims 13 and 14 are using both terms.  Appropriate correction is required.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 13, and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,773,146. Although the claims at issue are not identical, they are not patentably distinct from each other because both claiming a playground cone including a base, a hollow frustoconical portion including a vertical slot shaped with oval holes (or arc joined end-to-end; or scallops shape) form one end to end along the height of the cone.
	Thus, it is clear that one of ordinary skill in the art would, on reading the potentially conflicting claims of the ‘146 patent and the above application, at once envisage the invention claimed of the patent within the claimed of the above application.
	Furthermore, it is also noted that it has been held that although the conflicting claims are not identical, they are not patentably distinct from each other because the claim(s) of this application is merely broader than the claim(s) of the other application (e.g. patent 10,773,146). Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
Claims 6, 8-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 10,773,146. Although the claims at issue are not identical, they are not patentably distinct from each other because both claiming a playground cone including a base, a hollow frustoconical portion including a vertical slot shaped with oval holes (or arc joined end-to-end; or scallops shape) form one end to end along the height of the cone, wherein the base comprising weight and the frustoconical portion includes a plurality of horizontal slots.
	Thus, it is clear that one of ordinary skill in the art would, on reading the potentially conflicting claims of the ‘146 patent and the above application, at once envisage the invention claimed of the patent within the claimed of the above application.
	Furthermore, it is also noted that it has been held that although the conflicting claims are not identical, they are not patentably distinct from each other because the claim(s) of this application is merely broader than the claim(s) of the other application (e.g. patent 10,773,146). Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland US 2019/0366179 (“Holland”) in view of Bennett US 7,497,059 (“Bennett”).
	As per claim 1, Holland discloses a playground cone (cone 106)(Figs. 8 and 9; pars. [0040] and [0041]) comprising: 
	a flat base portion (base portion 146)(Figs. 8 and 9; [0040]); 
	and a hollow frustoconical portion extending upwardly from the base portion toward a flat top that is substantially parallel with the base (Figs. 8 and 9; [0040]( ; 
	the frustoconical portion defining elongated slots having different length and width dimensions and extending from a first end to a second end (plurality of vertical slots 152 along a vertical line of the cone)(Fig. 8 and [0040]); 
	wherein the slots are vertical slots, with the frustoconical portion defining a series of oval- shaped holes oriented in a vertical direction (the oval shape of slots 152 along the frustoconical portion)(Fig. 8 and [0040]), the oval-shaped holes each including a bottom end and a top end (top and bottom of each slot 152 along the vertical line)(Fig. 8), extending from a predetermined distance above the base portion to and through the top (Fig. 8; also Fig. 8 and [0040] and [0041]).
	Holland is not specific regarding the slots is an elongated slot and wherein the slots is a vertical slot, with the frustoconical portion defining the series of oval- shaped holes oriented in the vertical direction, the oval-shaped holes each including a bottom end and a top end, with the bottom end of one oval overlapping the top end of another to define the elongated vertical slot extending from a predetermined distance above the base portion to and through the top.
	However, in the field of device for supporting and alike, Bennett discloses an elongated slot wherein the slot is vertical slot, with a frustoconical portion defining a series of oval- shaped holes oriented in a vertical direction, the oval-shaped holes each including a bottom end and a top end, with the bottom end of one oval overlapping the top end of another to define the elongated vertical slot extending from a predetermined distance above the base portion to and through the top (frustoconical portion/body 20b including vertical, elongated slot (52) with a serious of oval shaped holes (receptacles 54) in an overlapping arrangement)(Fig. 6 and 5:37-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Holland’s slots as an elongated slot wherein the slot is vertical slot, with a frustoconical portion defining a series of oval- shaped holes oriented in a vertical direction, the oval-shaped holes each including a bottom end and a top end, with the bottom end of one oval overlapping the top end of another to define the elongated vertical slot extending from a predetermined distance above the base portion to and through the top as taught by Bennett for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to form a device in a frustoconical shape that includes supporting means in the form of slots, openings, receptacles and alike, in a vertical configuration along the length of the frustoconical portion.   
	Furthermore, a skilled artisan would have determined that the use of a single vertical slot is nothing more than an obvious engineering choice that would have not changed the function of the slot/s as means for supporting thereof.
	In that regard, it is noted that it has bene held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	With respect to “the slot being sized and adapted to receive a circular playground hoop, and to support the playground hoop in a predetermined orientation relative to the base” and “whereby the cone can support the hoop in a predetermined number of vertical positions by inserting the hoop into the slot.”,  it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)..
	In addition, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, the combination of Holland and Bennett’s structure is fully capable of performing the same function as claimed, since the proposed device is equipped with the same features as the claim subject matter (emphasis added).
	As per claim 6, Holland discloses a playground cone (cone 106)(Figs. 8 and 9; pars. [0040] and [0041]) comprising: 
	a flat base (base portion 146)(Figs. 8 and 9; [0040]); and 
	a hollow frustoconical portion extending upwardly from the base toward a top end that is flat and substantially parallel to the base (Figs. 8 and 9; [0040]); 
	the frustoconical portion defining elongated vertical slots extending from the top end downwardly toward the base, the frustoconical portion defining a perimeter of the slot including a series of arcs as they extend around the perimeter (plurality of vertical slots 152 along a vertical line of the cone)(Fig. 8 and [0040]).
	Holland is not specific regarding the frustoconical portion defining an elongated vertical slot extending from the top end downwardly toward the base, the frustoconical portion defining a perimeter of the slot including a series of arcs joining end-to-end as they extend around the perimeter. 
	However, in the field of device for supporting and alike, Bennett discloses an elongated vertical slot extending from the top end downwardly toward the base, frustoconical portion defining a perimeter of the slot including a series of arcs joining end-to-end as they extend around the perimeter (frustoconical portion/body 20b including a vertical elongated slot (52) with a series of arcs joining end-to-end as they extend around the perimeter (receptacles 54))(Fig. 6 and 5:37-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Holland’s slots as elongated vertical slot extending from the top end downwardly toward the base, the frustoconical portion defining an elongated vertical slot extending from the top end downwardly toward the base, the frustoconical portion defining a perimeter of the slot including a series of arcs joining end-to-end as they extend around the perimeter, taught by Bennett for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to form a device in a frustoconical shape that includes supporting means in the form of slots, openings, receptacles and alike, in a vertical configuration along the length of the frustoconical portion.   
	Furthermore, a skilled artisan would have determined that the use of a single vertical slot is nothing more than an obvious engineering choice that would have not changed the function of the slot/s as means for supporting thereof.
	In that regard, it is noted that it has bene held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	With respect to “the vertical slot being sized and adapted to receive a playground hoop and to support the hoop in a predetermined vertical orientation” as mentioned above the intended use/functionality of a device is directed, correlated to the structure of the device, and since the prior art structure includes the same structure as claimed the and the examiner maintains his position that the prior are structure is fully capable to perform as claimed.
	As per claim 8, Holland discloses wherein the frustoconical portion further defines at least one elongated horizontal slot spaced away from the vertical slot (cone 106 further includes horizontal slot/s 150)(Fig. 8; [0040]; see also Fig. 9).
	As per claim 9, Holland discloses wherein the frustoconical portion defines a plurality of horizontal slots extending parallel to one another between the top end and the base (cone 106 includes horizontal slot/s 150 that are parallel to each other extending from top end to base 146)(Fig. 8; [0040]; see also Fig. 9).
	As per claim 13, Holland discloses a playground cone (cone 106)(Figs. 8 and 9; pars. [0040] and [0041]) comprising:
	a flat base (base portion 146)(Figs. 8 and 9; [0040]); and 
	a hollow frustoconical portion extending upwardly from the base toward a flat top that is substantially parallel to the base (Figs. 8 and 9; [0040]); 
 	the frustoconical portion defining a series of oval-shaped holes (vertical slots 152) oriented in a vertical direction (Fig. 8), the oval-shaped holes each including a bottom end and a top end (Fig. 8), with the bottom end of one oval the top end of another to define an elongated vertical slots extending from a predetermined distance above the base portion (Fig. 8) through the top and defining a plurality of support surfaces (note also [0040] and Fig. 9).
	Holland is not specific regarding the frustoconical portion defining a series of oval-shaped holes oriented in the vertical direction, the oval-shaped holes each including a bottom end and a top end, with the bottom end of one oval overlapping the top end of another to define an elongated vertical slot extending from a predetermined distance above the base portion through the top and defining the plurality of support surfaces.
	However, in the field of device for supporting and alike, Bennett discloses a frustoconical portion defining a series of oval-shaped holes oriented in a vertical direction, the oval-shaped holes each including a bottom end and a top end, with the bottom end of one oval overlapping the top end of another to define an elongated vertical slot extending from a predetermined distance above the base portion through the top and defining a plurality of support surfaces (frustoconical portion/body 20b including a vertical elongated slot (52) with a series of oval shaped holes  in an overlapping manner (receptacles 54))(Fig. 6 and 5:37-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Holland’s the frustoconical portion defining a series of oval-shaped holes oriented in a vertical direction, the oval-shaped holes each including a bottom end and a top end, with the bottom end of one oval overlapping the top end of another to define an elongated vertical slot extending from a predetermined distance above the base portion through the top and defining a plurality of support surfaces as taught by Bennett for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to form a device in a frustoconical shape that includes supporting means in the form of slots, openings, receptacles and alike, in a vertical configuration along the length of the frustoconical portion.   
	Furthermore, a skilled artisan would have determined that the use of a single vertical slot is nothing more than an obvious engineering choice that would have not changed the function of the slot/s as means for supporting thereof.
	In that regard, it is noted that it has bene held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	With respect to “adapted to support a playground hoop in a number of predetermined vertical orientations relative to the base.” as mentioned above the intended use/functionality of a device is directed, correlated to the structure of the device, and since the prior art structure includes the same structure as claimed the and the examiner maintains his position that the prior are structure is fully capable to perform as claimed.
	As per claim 14, Holland discloses a playground cone (cone 106)(Figs. 8 and 9; pars. [0040] and [0041]) comprising: 
	a flat base portion (base portion 146)(Figs. 8 and 9; [0040]); and 
	a hollow frustoconical portion extending upwardly from the base portion toward a top end parallel to the base portion (Figs. 8 and 9; [0040]);
	and a vertical slots having a perimeter, with the slots extending from the top down toward the base to a point spaced a predetermined distance from the base (Fig. 8) and defining a plurality of support surfaces (slots 150 are means to support rods and a like as shown in Fig. 9 and discussed in [0041]; note also [0040] regarding the structure of the cone 106 to include the vertical slots). 
	Holland is not specific with the frustoconical portion defining a hole through the top end, and a vertical slot having a perimeter of scallops, with the slot extending from the top end down toward the base to a point spaced a predetermined distance from the base and defining a plurality of support surfaces adapted to support a playground hoop in a number of predetermined vertical orientations relative to the base.
	However, in the field of device for supporting and alike, Bennett he frustoconical portion defining a hole through the top end, and a vertical slot having a perimeter of scallops, with the slot extending from the top end down toward the base to a point spaced a predetermined distance from the base and defining a plurality of support surfaces adapted to support a playground hoop in a number of predetermined vertical orientations relative to the base (frustoconical portion/body 20b with and open end 58 and is including a vertical elongated slot (52) with a series holes having a perimeter of scallops (receptacles 54))(Fig. 6 and 5:37-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Holland’s with the frustoconical portion defining a hole through the top end, and a vertical slot having a perimeter of scallops, with the slot extending from the top end down toward the base to a point spaced a predetermined distance from the base and defining a plurality of support surfaces adapted to support a playground hoop in a number of predetermined vertical orientations relative to the base as taught by Bennett for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to form a device in a frustoconical shape that includes supporting means in the form of slots, openings, receptacles and alike, in a vertical configuration along the length of the frustoconical portion.   
	Furthermore, a skilled artisan would have determined that the use of a single vertical slot is nothing more than an obvious engineering choice that would have not changed the function of the slot/s as means for supporting thereof.
	In that regard, it is noted that it has bene held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	With respect to “adapted to support a playground hoop in a number of predetermined vertical orientations relative to the base.” as mentioned above the intended use/functionality of a device is directed, correlated to the structure of the device, and since the prior art structure includes the same structure as claimed the and the examiner maintains his position that the prior are structure is fully capable to perform as claimed.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland and Bennett as applied to claim 6 above, and further in view of Wright US 3,596,628 (“Wright”).
	As per claim 10, Holland - Bennett is not specific regarding further comprising a weight adapted to rest on the base of the cone in order to provide stability to the cone.
	However, in the same field of cone devices, Wright discloses a weight adapted to rest on a base of a cone in order to provide stability to the cone (cone 16 with base 18 having a weighted core 10)(Figs. 1 and 2 and 2:26-54; Figs. 3A-5 and 2:55+ as the weight core 10 within the base 18 of the cone 16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Holland- Bennett’s cone to further comprising a weight adapted to rest on the base of the cone in order to provide stability to the cone as taught by Wright for the reason that a skilled artisan would have been motivated by Wright’s suggestion to form a cone with a weighted base to insure stability or the cone while in use yet allowing easy manipulation of the cone for storage and transportation and alike (1:62-76 and 3:1-18).  
	As per claim 11, Wright discloses wherein the weight defines an opening for receiving the frustoconical portion of the cone (Figs. 1-3B; 2:26-66).
	As per claim 12, Wright discloses wherein the weight is adapted to extend around the flat base portion such that edges of the base portion engage a groove defined in the weight to secure the weight to the base portion (Figs. 1-3B; 2:26-66).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list of references within the 892 from. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    11/10/2021

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711